KIRKLAND & ELLIS LLP |\bocumenr

ELECTRONICALLY FILED

AND AFFILIATED PARTNERSHIPS

 

DOC #;: Saas
601 Lexington Avenue
New York, NY 10022 DATE FILED:__11/15/2019__
Stefan Atkinson, P.C. United States ——J
To Call Writer Directly: ravomiuic.
+1212 446 4803 +1212 446 4800 +1212 446 4900

stefan.atkinson@kirkland.com
www.kirkland.com

November 14, 2019

VIA CM/ECF AND EMAIL

The Honorable Analisa Torres

Daniel Patrick Moynihan United States Courthouse
Courtroom 15D

500 Pearl Street

New York, NY 10007-1312

Re: Liqui-Box, Inc., et al. v. David S. Smith (Ireland) Unlimited Co., et al.,
Case No. 19-cv-7069 (AT) (S.D.N-Y.)

Dear Judge Torres:

I write on behalf of Plaintiffs Liqui-Box, Inc. and Liqui-Box Holdings, Inc. and
Additional Counterclaim Defendant Olympus Growth Fund VI, L.P. (together, “Plaintiffs”), in
the above captioned matter. Plaintiffs respectfully request the Court’s authorization to file under
seal the attached reply memorandum of law in further support of their motion for reconsideration
pending resolution of that motion. Plaintiffs’ reply memorandum of law discusses the same
document Defendants claim was inadvertently produced and is properly withheld as privileged
that was attached to Plaintiffs’ October 18 letter motion and Plaintiffs’ motion for
reconsideration. For that reason, Federal Rule of Civil Procedure 26(b)(5)(B) requires that
Plaintiffs’ reply memorandum of law be filed under seal until the Court reaches a decision on the

 

matter.
Respectfully,
GRANTED. /s/ Stefan Atkinson
Stefan Atkinson, P.C.
SO ORDERED.

Dated: November 15, 2019
New York, New York

On-

ANALISA TORRES | | | oo
United States District Judge Munich PaloAlto Paris San Francisco Shanghai Washington, D.C.
